Citation Nr: 1101130	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran testified before the undersigned Acting 
Veterans Law Judge during a Board hearing at the RO in March 
2010.  The transcript from this hearing has been associated with 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Additional Evidence Submitted Without Waiver

In April 2010, August 2010, and October 2010, the Veteran 
submitted additional evidence relevant to her lumbar disc 
disease.  The AOJ has not considered this evidence and the 
Veteran has not submitted a waiver of AOJ review of this evidence 
in the first instance.  Therefore, the issue of entitlement to 
service connection for lumbar disc disease must be remanded to 
the AOJ for initial consideration of this additional evidence.  
See 38 C.F.R. § 20.1304(c) (2010); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Service Treatment Records

This is a case in which not all of the Veteran's service 
treatment records have been associated with the claims file.  In 
cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board notes that the Agency of Original Jurisdiction (AOJ) 
issued findings of unavailability of service treatment records 
and post service treatment records from Bethesda Naval Hospital 
in December 2007 and January 2009.  However, the Board also notes 
that the searches for the Veteran's records at Bethesda Naval 
Hospital were not performed under her maiden name.  On remand, 
the AOJ must search for records under the Veteran's maiden name 
of [redacted] or former married name of [redacted], under her 
complete service number, and under her husbands complete service 
number, since at the time of her discharge she continued 
treatment at Bethesda Naval Hospital as a dependent military 
wife.  The search should cover the years between 1962 to 1967.

VA Examination

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(B) establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  For the following 
reasons, the Board finds that the Veteran should be afforded a VA 
examination to obtain a nexus opinion to make a decision with 
respect to her service connection claim.

The record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (holding that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim").  
In this regard, numerous treatment records dated from 1999 to 
2008 reflect assessments of degenerative disc disease of the 
lumbar spine.

Regarding additional evidence of record, the Veteran testified at 
the March 2010 Board hearing that she injured her back while she 
was working in the Urology Clinic at Bethesda Naval Hospital.  
She stated that she recalled completing a cystogram on a child 
and when she attempted to move the child from an X-ray table onto 
a gurney she heard a pop.  She subsequently went across the hall 
to sick call and the treating physician recommended that she not 
work for two days.  She was prescribed analgesics, muscle 
relaxants and told to apply heat to her lumbar spine.  (See Tr. 
at 4.)  The Veteran's MOS on her DD 214 reflects medical service 
and her related civilian occupation is noted as Physician's 
Assistant.  

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).   The Board finds that the Veteran's 
testimony and statements regarding her injury in the military are 
consistent with her MOS and it is possible that she suffered a 
back injury while moving a child from an X-ray table to a gurney 
at Bethesda Naval Hospital.

Regarding evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service, the Veteran provided a June 2004 written 
statement which clearly outlines how her injury first began in 
service and has remained chronic over the years.  Additionally, 
in a March 2008 hearing with a Decision Review Officer the 
Veteran testified that her condition has been chronic over the 
years.  (See Tr. at 6.)  The Veteran is competent to testify as 
to symptoms, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature).  The Veteran is 
also competent to report what occurred during service.  See 
Washington v. Nicholson, 19 Vet. App. 363, 368 (2005); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence).  Additionally, post-
service private treatment records dated from 1999 to 2008 reflect 
that the Veteran has sought continuing treatment for her back 
disability.  

The Board acknowledges the February 2004, November 2004, and 
March 2008 letters from Dr. K.W. which state that the Veteran's 
degenerative disc disease of the lumbar spine is related to an 
injury while she was in the service from 1963 to 1964.  The 
Board, however, finds that this vague medical opinion cannot form 
the basis for a nexus to service because the doctor does not 
provide a supporting rationale and does not indicate that any of 
the Veteran's treatment records were reviewed and considered when 
formulating this opinion.  The Board may not rely on a medical 
examiner's conclusory statements if they lack supporting 
analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) 
(stating that Board may not assess probative value of "a mere 
conclusion by a medical doctor"); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the 
probative value of a medical opinion comes from its reasoning).  
Accordingly, for these reasons, the claim for service connection 
for lumbar disc disease must be remanded for purposes of 
conducting a VA examination and obtaining a competent nexus 
opinion that considers all of the pertinent evidence of record.  
See 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC) and request the Veteran's 
records pertaining to treatment at 
Bethesda Naval Hospital from 1962 to 1967.  
The NPRC should be provided with both the 
Veteran's former married name of 
[redacted] and maiden name of [redacted], as 
both were used by her during military 
service.  Additionally, searches should be 
conducted using not only the Veteran's 
complete service number but also her 
former husband's complete service number 
as well.  If no such records are 
available, that fact must be noted for the 
record and appropriate follow-up actions 
taken to document the unavailability of 
the records, to include providing the 
required notice of unavailability to the 
appellant.  

2.  Following the completion of the above, 
schedule the Veteran for a spine 
examination for the purpose of determining 
the etiology of her current lumbar disc 
disease.  The claims folder must be made 
available to the examiner for review.  
Perform all necessary tests, if any, and 
report all clinical manifestations in 
detail.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
or greater probability) that any current 
chronic low back disability is related to 
an event, injury, or disease in service 
(to include the reported injury that 
occurred during service when moving a 
child), or if arthritis was manifested in 
service or within one year of separation 
from service.

In providing this opinion, the examiner is 
specifically requested to address the 
private medical opinions dated in February 
2004, November 2004 and March 2008, 
submitted by Dr. K.W. which indicate that 
the Veteran's lumbar disc disease is at 
least as likely as not due to her military 
service.

A thorough rationale must be provided for 
all opinions expressed.  In the 
extraordinary circumstance that the 
examiner is unable to provide any 
requested opinion, a supporting rationale 
must be provided concerning why the 
opinion cannot be given.

3.  When all of the actions directed above 
have been completed, the AOJ should 
undertake any other indicated development 
deemed appropriate under the law and then 
readjudicate the issue.  If the claim 
remains denied, a Supplemental Statement 
of the Case (SSOC) should be provided to 
the Veteran and her representative, and an 
appropriate period of time should be 
provided for response before the case is 
returned to the Board.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


